Per Curiam.
The only matter in the opinion of the court below which •calls for any remark here is the suggestion that, although it might have been illegal for the plaintiff to put in evidence an admission made by the'defendant’s president as to the condition of things before the accident which was the ground of the plaintiff’s suit, yet the defendant had removed that illegality by subsequently calling the president as a witness to ■deny having made the admission and to testify to a different condition.
The ground on which this court holds that the defendant cannot avail itself of the error, if any, committed in receiving the evidence is that the only objection made to the admission of the evidence was that the president did not.appear to have had knowledge of the prior conditions, and when, on further examination, that objection seemed to be obviated, no further objection was interposed.
The defendant, therefore, is not at liberty to contend here that, whether the president had or had not knowledge, his subsequent admission on the subject was not legal evidence against the defendant.
The judgment below should be affirmed. •
For affirmance—Depue, Dixon, Gummere, Ludlow, Booert, Nixon, Hendrickson, Adams, Vredenburgh. 9.
For reversal—None.